UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-1569



WARREN R. FOLLUM,

                                                  Plaintiff - Appellant,

             versus


UNITED STATES OF       AMERICA;   COMMISSIONER   OF
INTERNAL REVENUE,

                                                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-02-818-5-BO(3))


Submitted:    September 30, 2003             Decided:   October 7, 2003


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Warren R. Follum, Appellant Pro Se. Bruce Raleigh Ellisen, Sara
Ann Ketchum, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Warren R. Follum appeals from the district court’s order

denying his motion for a preliminary injunction and dismissing his

complaint in which he sought to enjoin the Internal Revenue Service

from    proceeding   on   a   tax   levy   pending   completion   of   his

administrative appeal from the imposition of a tax lien.          We have

reviewed the record and find no reversible error.        Accordingly, we

affirm for the reasons stated by the district court.       See Follum v.

United States, No. CA-02-818-5-BO(3) (E.D.N.C. Apr. 3, 2003).          We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                  AFFIRMED




                                     2